          Case 5:20-cv-00254-JD Document 7 Filed 03/25/20 Page 1 of 3



               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

WILLIAM LEEROY HARDING,                  )
                                         )
                    Plaintiff,           )
                                         )
vs.                                      )      Case No. CIV-20-254-JD
                                         )
WATCH TOWER BIBLE                        )
AND TRACT SOCIETY                        )
OF NEW YORK, INC., et al.,               )
                                         )
                    Defendants.          )

                         REPORT AND RECOMMENDATION

      Plaintiff, a state prisoner appearing pro se, brings this action pursuant to 42 U.S.C.

§ 1983. (ECF No. 1). This matter has been referred to the undersigned magistrate judge

for initial proceedings consistent with 28 U.S.C. § 636(b)(1)(B)-(C). A review of the

Complaint has been conducted pursuant to 28 U.S.C. § 1915A(a). Based on that review,

the Court should DISMISS the Complaint without prejudice.

I.    BACKGROUND

       Mr. Harding is currently incarcerated at the Joseph Harp Correctional Center in

Lexington, Oklahoma. (ECF No. 1-1). The crux of Plaintiff’s lawsuit concerns two

allegations of child molestation which occurred when Plaintiff was “no more than ten

[years old]” and “under the age of 18.” (ECF Nos. 1:6-8; 1-1). According to Mr. Harding,

Defendants Samuel Portis and Frank Lee were responsible for the molestation. (ECF Nos.

1:6-7; 1-1:2). Mr. Harding has relied on “NY CPLR § 214g” as a basis for his cause of
          Case 5:20-cv-00254-JD Document 7 Filed 03/25/20 Page 2 of 3



action against Mr. Portis,1 Mr. Harding, and three other Defendants—The Watch Tower

Bible Tract Society of New York, The Christian Congregation of Jehovah Witnesses, and

The Christian Congregation of Jehovah Witnesses of Muskogee, Oklahoma. (ECF Nos.

1:2, 4, 6-8; 1-1:1, 2). Plaintiff seeks monetary damages and injunctive relief. (ECF No.

1:8, 1-1:2).

II.    DISMISSAL OF THE COMPLAINT

       “Under Section 1983, liability attaches only to conduct occurring under color of

law. Thus, the only proper defendants in a Section 1983 claim are those who represent

[the state] in some capacity, whether they act in accordance with their authority or

misuse it.” Gallagher v. Neil Young Freedom Concert, 49 F.3d 1442, 1447 (10th Cir. 1995)

(internal citations omitted). In addition, liability under § 1983 applies only to “the

deprivation of any rights, privileges, or immunities secured by the [United States]

Constitution[.]” 42 U.S.C. § 1983.

       Here, Mr. Harding has named two individuals and three entities as defendants, but

has failed to allege that any of them represent the state in any capacity. Furthermore,

Mr. Harding has failed to allege any violation of federal law. Plaintiff’s reliance on “NY

CPLR § 214g,” a New York state statute, is insufficient in this regard.2 Because Plaintiff




1
  Plaintiff has actually named “Estate of Samuel Portis” as a Defendant, which would suggest
that Mr. Portis is deceased. See ECF No. 1-1:4.
2
   NY CPLR § 214-g was enacted effective February 14, 2019 to revive civil claims by persons
subjected to sexual abuse when they were under the age of 18 but whose claims have become
time-barred. See NY CPLR § 214-g; see also NY CPLR § 214-g Practice Commentaries.



                                             2
            Case 5:20-cv-00254-JD Document 7 Filed 03/25/20 Page 3 of 3



has failed to name a state actor as a defendant and has failed to allege any violation of

his federal constitutional rights, the Court should dismiss the Complaint.

III.   RECOMMENDATION AND NOTICE OF RIGHT TO OBJECT

       Based upon the foregoing analysis, it is recommended that the Complaint be

DISMISSED without prejudice. To date, the Court has not ruled on Mr. Harding’s Motion

for leave to proceed in forma pauperis. See ECF No. 2. With the recommended dismissal,

the Court should deny that motion as moot.

       The parties are advised of their right to file an objection to this Report and

Recommendation with the Clerk of this Court by April 13, 2020, in accordance with 28

U.S.C. § 636 and Fed. R. Civ. P. 72. The parties are further advised that failure to make

timely objection to this Report and Recommendation waives the right to appellate review

of both factual and legal issues contained herein. Casanova v. Ulibarri, 595 F.3d 1120,

1123 (10th Cir. 2010).

IV.       STATUS OF REFERRAL

       This Report and Recommendation terminates the referral by the District Judge in this

matter.

       ENTERED on March 25, 2020.




                                            3
